Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “wherein the flap device is configured to be fixed in at least two positions by the pressing device” and then recites “wherein, in at least one starting position, the packaging is held at least partially in the region of the at least first opening” as well as “in at least one pressing position… the first pressing surface and the second pressing surface form a wedge-shaped pressing space such that the packaging is brought into the housing during a transition from the at least one starting position into the at least one pressing position, wherein the packaging is at least partially held by the first pressing surface and the second pressing surface” which renders the claim indefinite because it is unclear if the “configured language extends to the description of these positions.  It is noted that if the configured language does not extend to these phrases then the claim is unclear because the claim is directed to a hand press and thus the package should not be included.  Further, these phrases recite method steps if they are not modified by the term configured and thus the claim is also indefinite for reciting both a method and an apparatus in the same claim.  For the purposes of examination, these phrases will be interpreted as all being functional limitations that the hand press is configured to do.  It is recommended that these phrases be broken out and rewritten to more clearly define that they are functional limitations and are not reciting the package as part of the hand press or method steps of the crushing operation, i.e., wherein in the at least one starting position the flap device and the pressing device are configured to at least partially hold a packaging in the region of the at least one first opening.  Independent claims 15 and 16 recite a similar phrase and are indefinite for the same reason.  Claims 2-14 depend from claim 1 and fail to clarify the indefinite language.
Regarding claim 13, claim 1 has been amended to recite the hand press is configured to be mounted on a waste container (i.e., the waste container is separate from the hand press) and claim 13, which depends from claim 1, recites the hand press of claim 1 wherein a waste container is configured to be fastened to the fastening device of the hand press so that the second opening of the housing leads into the waste container which renders the claim unclear because it is not clear if the waste container is part of the hand press or if the hand press is a separate apparatus that is mounted on the waste container.  For the purposes of examination, claim 13 will be interpreted as the hand press is configured to be fastened to a waste container by the fastening device, i.e., the waste container is not part of the hand press.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, 10, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP H07204900 A to Katsutoshi.
Regarding claim 1, Katsutoshi teaches a hand press for pressing a packaging and configured to be mounted on a waste container (Abstract, Figs. 1-2), the hand press comprising: 
a housing 11+12 (Figs. 1-2; Para. [0013]), which has at least one first opening 13 for inserting the packaging and at least one second opening 21 for disposing of the packaging (Figs. 1, 2 and 5; Paras. [0013]-[0014]);
a pressing device 15, which is arranged substantially inside the housing and which has a first pressing surface (Figs. 2 and 5; Paras. [0013] and [0017]); 
an actuating device 16a, which is connected via a rotary shaft to at least one lever which is rotatably supported by the pressing device (Fig. 2; Paras. [0013] and [0019]; actuating device 16a is connected via a rotary shaft, i.e., the curved portion of device 16 from 16a to the straight part of the shaft, to a lever, i.e., the straight part of device 16 leading to the support shaft 35, that is rotatably supported by the pressing device 15 via the support shaft 35); and 
 a flap device 14, which is arranged substantially within the housing and which has a first part for closing the at least one first opening of the housing and a second part with a second pressing surface (Figs. 2 and 5; Paras. [0013], [0016] and [0019]; the plate 14 has a first part, i.e., the top of the plate, which can close the first opening with the pressing plate 15 such as in Fig. 5b, and a second pressing surface), 
wherein the flap device 14 is configured to be fixed in at least two positions by the pressing device 15 (Figs. 2 and 5; Paras. [0013], [0016] and [0019]; as shown in Fig. 5, the flap device 14 and pressing device 15 together may be fixed in a starting receiving position, i.e., Fig. 5A, and a pressing position, i.e., Fig. 5B), 
wherein, in at least one starting position, the packaging is held at least partially in the region of the at least one first opening by the first part (Fig. 5A; it is noted that this phrase is interpreted as functional language and depending on the size and shape of the packaging the first part of the flap device may hold the packaging in the region of the first opening), and in at least one pressing position, the at least one first opening is at least partially closed by the first part (Fig. 5B), and the first pressing surface and second pressing surface form a wedge-shaped pressing space such that the packaging is brought into the housing during a transition from the at least one starting position into the at least one pressing position (Figs. 5A-C), 
wherein the packaging is at least partially held by the first pressing surface and the second pressing surface (Figs. 5A-B), the first pressing surface and the second pressing surface are pressed together in the at least one pressing position in a region of a tip of the wedge-shaped pressing space by the first pressing surface and the second pressing surface (Fig. 5B), and wherein the packaging is configured to be ejected from the housing during a subsequent transition from the at least one pressing position into the at least one starting position through the at least one second opening (Fig. 5C), and 3
wherein the pressing device 15 is configured to be moved during the transition from the at least one starting position into the at least one pressing position in such a way that an angle of the wedge-shaped pressing space is reduced and that the pressing device 15 is guided in a predetermined radial curved path by means of at least one journal 35 arranged on the pressing device 15 (Figs. 5A-C show the angle of the wedge-shaped pressing space being reduced as the pressing device 15 is moved along the predetermine radial curved path by pivoting about the support shaft 35).
Regarding claim 2, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2), wherein the first pressing surface is curved and/or angled towards the second pressing surface in the region of the tip of the wedge-shaped pressing space (Figs. 2 and 5A-C; the front surface of the first pressing surface, i.e., the tip of the pressing surface, includes a section 15A with angles going towards the second pressing surface 14).
Regarding claim 3, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2), wherein the predetermined radial curved path is set up in such a way that the pressing device rotates more strongly when traversing the at least one journal in a first region of the predetermined radial curved path than in a second region of the predetermined radial curved path (Figs. 5A-C; Paras. [0022]-[0023]; the pressing device 15 rotates more strongly in the second region of the curved path by the weight 19 shifting forward).
Regarding claim 4, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2). wherein a radial center of the predetermined radial curved path does not correspond to a center point of the rotary shaft (Fig. 2; the center of the rotary shaft, i.e., the curved portion by 16A, is not the radial center of the curved path of the pressing plate 15). 
Regarding claim 6, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2), wherein a surface 15A of the first pressing surface 15 and/or a surface of the second pressing surface is at least partially uneven (Figs. 2 and 5A-C).
Regarding claim 7, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2), wherein the second pressing surface 14 in the at least one pressing position is limited by at least one mechanical stop (Figs. 2 and 5A-C; Para. [0016]; surface 14 is fixed to the frame 11).
Regarding claim 8, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2), wherein the actuating device 16A and the at least one lever is configured to be fixed non-rotatably at a predetermined angle to each other (Fig. 2 shows that the actuating device 16A and the lever, i.e., the straight portion of the device 16, are fixed non-rotatably at a predetermined angle).
Regarding claim 10, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2), wherein the housing is arranged on a holding device 22 (Figs. 1-2).
Regarding claim 13, Katsutoshi teaches the hand press according to claim 1 (Abstract, Figs. 1-2), wherein a fastening device is arranged on the housing (Figs. 1-2; Para. [0013]; the base of the frame 11 includes a platform on which the waste container is placed to make it fast, i.e., stable, and secure), and wherein a waste container is configured to be fastened to the fastening device so that the second opening of the housing leads into the waste container (Figs. 1-2).
Regarding claim 14, Katsutoshi teaches the hand press according to claim 1 (Abstract; Figs. 1-2), wherein a surface of the first pressing surface 15 and/or a surface of the second pressing surface has a slip-inhibiting structure 15a (Figs. 2 and 5).

Response to Arguments
Applicant’s amendments and remarks dated March 1, 2022 with respect to the rejection of claims 1-14 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim amendments which have introduced additional 35 USC 112 issues, as discussed above.
Applicant's amendments and remarks have been fully considered with respect to the rejections under 35 USC 102, but they are not persuasive.
Applicant argues that Katsutoshi fails to explicitly teach a hand press configured to be mounted on a waste container.  Remarks, PP. 8-9.  Applicant’s arguments have been carefully considered and they are not persuasive.  Applicant argues that “Katsutoshi’s collecting container 22 is integrated in or positioned within the hosing including frame 11 and cover 12 of the can press 10,” however this argument appears to rely on a narrow interpretation of mounted as requiring the hand press to be on top of and supported by a waste container.  The term mounted is interpreted as being assembled for use, and Katsutoshi teaches the hand press being mounted on waste container as they are assembled to be used together, as shown in Figs. 2 and 5.   Applicant also argues that “Claim 1 is directed to a hand press that is an attachment to be mounted on a holding device, underneath which a container may be positioned but is not enclosed by the hand press,” however this is not commensurate in scope with the claim.  The claim recites in the preamble that the hand press is “configured to be mounted on a waste container,” so it has been interpreted as requiring the hand press to be capable of being mounted on a waste container.
Applicant also argues that Katsutoshi fails to explicitly teach in at least one starting position the packaging is held at least partially in the region of the at least first opening by the first part of the flap device.  Remarks, PP. 8-9.  Applicant’s arguments have been carefully considered and they are not persuasive.  Applicant states that “in Katsutoshi a can 1 is inserted in the opening of the cover 12 and a closing plate 31 prevents the container from being viewed or removed from the opening once inserted” which does not appear to relate to the claim limitation regarding the packaging being partially held as that claim limitation has no requirements for viewing or removing the packaging.  Further, the claim language is interpreted as functional language and, as discussed in the rejection above, the first part of the flap device is capable of holding a packaging in the region of the opening as any packaging could be used with any shape or size that could interact with the first part of the flap to be held in the region of the opening.

Allowable Subject Matter
Claims 5, 9, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The Non-Final Office Action dated November 1, 2021 provides an explanation for the allowable subject matter in these claims. 
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claim 15 incorporates the allowable subject matter of claim 5 and claim 16 incorporates the allowable subject matter of claim 9, and the Non-Final Office Action dated November 1, 2021 provides an explanation for the allowable subject matter in these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722. The examiner can normally be reached M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725